United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS          April 23, 2003
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                            No. 02-41570
                        Conference Calendar



ROBERT DONALD BONNER,

                                    Plaintiff-Appellant,

versus

MARTIN WILLIAMS, Sergeant;
BRIAN HALEY, Correctional Officer III,

                                    Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                      USDC No. 9:02-CV-131
                       --------------------

Before DAVIS, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     Robert Donald Bonner, Texas inmate #782313, proceeding pro

se and in forma pauperis, appeals the dismissal of his 42 U.S.C.

§ 1983 complaint for failure to exhaust administrative remedies.

Bonner asserts that in response to his Step One grievance, Texas

Department of Criminal Justice (“TDCJ”) officials stated that the

case had been dismissed and the grievance resolved.     He contends

that exhaustion was unnecessary and would have been futile

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 02-41570
                                  -2-

because the TDCJ was powerless to grant the relief that he

sought.

     We review the district court’s dismissal of a prisoner’s

42 U.S.C. § 1983 complaint for failure to exhaust de novo.        Powe

v. Ennis, 177 F.3d 393, 394 (5th Cir. 1999).    A prisoner must

exhaust available administrative remedies prior to bringing a

lawsuit under 42 U.S.C. § 1983.    42 U.S.C. § 1997e(a).   The

pertinent inquiry is not whether the prisoner has pursued his

administrative remedies reasonably and in good faith, but whether

he has exhausted all remedies that are available.     Underwood

v. Wilson, 151 F.3d 292, 294 (5th Cir. 1998).    The Supreme Court

has rejected a futility exception to the 42 U.S.C. § 1997e(a)

exhaustion requirement.     Booth v. Churner, 532 U.S. 731, 741 n.6

(2001).

     We have rejected Bonner’s argument that he need not exhaust

because the prison administrative grievance procedure was unable

to grant the remedy sought.     Wright v. Hollingsworth, 260 F.3d

357, 358 (5th Cir. 2001).    Accordingly, the district court’s

judgment is AFFIRMED.